Citation Nr: 0532537	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-22 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss of the right ear, and if so, whether the claim 
can be granted.  

2.	Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty for over 20 years until his 
retirement in July 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In the decision below, the Board will reopen the claim of 
service connection for defective hearing of the right ear.  
The issue will be then remanded for de novo consideration.

The issues that are REMANDED, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.	Service connection for right ear hearing loss was last 
denied by the RO in a January 1997 rating action.  The 
veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

2.	Since the January 1997 decision denying service connection 
for right ear hearing loss, the additional evidence, not 
previously considered, is so significant that it relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence submitted subsequent to the January 
1997 decision of the RO, which denied service connection for 
right ear hearing loss, is new and material; thus, the claim 
for service connection for this disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in January 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for a right ear hearing loss was 
previously denied by the RO in a March 1996 rating decision.  
The denial was confirmed in a January 1997 decision.  Last 
decision on the merits is to be finalized Evans v. Brown 9 
Vet. App. 273 (1996).  The veteran was given notice, and did 
not appeal this determination.  In such cases, it must first 
be determined whether or not new and material evidence has 
been submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  In this case, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2001).  

Evidence of record prior to the January 1997 decision 
includes the service medical records, which showed a 
diagnosis of hearing loss of the left ear only on examination 
for separation from service, and a report of VA audiometric 
examination dated in March 1996, which showed that the 
veteran had bilateral sensorineural hearing loss.  

The veteran submitted an application to reopen his claim for 
service connection for right ear hearing loss in December 
2002.  Evidence of record in support of this application 
includes an October 2002 statement from a private audiologist 
who indicates that, in her professional opinion, the veteran 
developed permanent sensorineural hearing loss during his 
period of active duty from exposure to artillery fire and 
right-handed weapons firing.  For the purpose of determining 
whether evidence is new and material to reopen a claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that 
the October 2002 statement constitutes new and material 
evidence such that the claim may be reopened.  

To this extent, the claim is allowed.  


ORDER

The application to reopen a claim for right ear hearing loss 
is allowed.  The appeal is granted to this extent.


REMAND

The veteran is seeking service connection for hearing loss of 
the right ear and for tinnitus.  It is noted that service 
connection has already been established for hearing loss in 
the left ear, which has been rated as noncompensable.  The 
record includes an October 2002 statement from a private 
audiologist who indicates that, in her professional opinion, 
the veteran developed permanent sensorineural hearing loss 
during his period of active duty from exposure to artillery 
fire and right-handed weapons firing.  Bilateral tinnitus was 
also noted to have been present since active duty.  On 
examination by VA in February 2003, bilateral sensorineural 
hearing loss and tinnitus were noted, but no opinion 
regarding their etiology was rendered.  It is unclear whether 
the tinnitus may be related to the event that caused nerve 
induced hearing loss on the left side.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should arrange for special 
audiologic, and ear, nose, and throat 
examinations to ascertain the current nature 
and etiology of the veteran's hearing loss 
and tinnitus.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability of 50 percent or greater) that 
the veteran's current right ear hearing loss 
is related to service and whether the 
tinnitus is related to service or to his 
service-connected left ear sensorineural 
hearing loss.  The claims folder should be 
made available for review in connection with 
this examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO should readjudicate 
the remaining issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


